DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3-8, 10-15, and 17-22 are pending and Claims 1, 3-8, 13-15, 17, and 21-22 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/02/2018 has been taken into account.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.


Response to Amendment
In the amendment dated 02/22/2021, the following has occurred: Claims 1, 13, and 22 have been amended; Claim 9 has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 13-15, 17, and 21-22 have been considered but are moot because the arguments do not apply to the new grounds of rejection, necessitated by the amendment dated 02/22/2021. 
Additionally, the amendments have overcome the 112 rejections and objection set forth in the previous action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The relationship between the rails and the stop element. No language within the claim indicates how the stop element and rails are connected or cooperate.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kupke (DE 102008062085) in view of Ohkawa et al. (US Patent No. 4,927,287).
Regarding Claim 1, Kupke discloses an end stop for a longitudinal adjustment device, the end stop comprising: a stop element (Kupke: Fig. 4; 3) which is variably positionable and is configured to be automatically fixed in a holding position; wherein the stop element is configured as a combined positioning and fixing element and comprising at least two protruding holding elements (Kupke: Fig. 4; 25, 27) for pre-positioning and automatic pre-fixing in the holding position; wherein a separate fixing element is provided to additionally fix the stop element in the holding position (Kupke: [0044]).
Kupke fails to disclose a holding position where spring arms of the separate fixing element are plugged into one of the holding elements; wherein each of the spring arms comprises a free end protruding laterally from the holding element for additional fastening of the stop element to the longitudinal adjustment device, wherein the free ends are angled outwardly and upwardly; and wherein the separate fixing element is configured as a holding spring. However, Ohkawa teaches a holding position where spring arms (Ohkawa: Fig. 1-5; 11) of a (Ohkawa: Fig. 1-5; 7) are plugged into a holding element (Ohkawa: Fig. 1-5; 1); wherein each of the spring arms comprises a free end (Ohkawa: Fig. 2; 11a) protruding laterally from the holding element for additional fastening of a stop element to a device, wherein the free ends are angled outwardly and upwardly; and wherein the separate fixing element is configured as a holding spring (Ohkawa: Col. 5, Ln. 19-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding element in Kupke with the holding and separate fixing element structure from Ohkawa, with a reasonable expectation of success, in order to provide a separate fixing element that can be securely held within the holding element and prevented from being inserted further until the holding element is attached to the mounting location, thereby simplifying the installation process by decreasing the number of loose items and enabling the holding element to be releasably secured to a location manually (Ohkawa: Col. 1, Ln. 40-54; Col. 2, Ln. 7-29; Col. 6, Ln. 30-46).
Regarding Claim 3, Kupke, as modified, teaches the end stop of claim 1, wherein one of the at least two protruding holding elements (Kupke: Fig. 4; 25) is angled with a hook shape and the other of the at least two protruding holding elements (Kupke: Fig. 4; 24) is of a pin shaped configuration.  
Regarding Claim 4, Kupke, as modified, teaches the end stop of claim 3, wherein at least one (Kupke: Fig. 4; 24) of the holding elements is a flexible holding element with a flexible configuration such that a plug in and clamping connection is made possible.  
Regarding Claim 5, Kupke, as modified, teaches the end stop of claim 4, wherein the flexible holding element (Kupke: Fig. 4; 24) is formed from a flexible material.  
Regarding Claim 6, Kupke, as modified, teaches the end stop of claim 4, wherein the flexible holding element (Kupke: Fig. 4; 24) is of flexible configuration at least on an outer side.  
Claim 7, Kupke, as modified, teaches the end stop of claim 3, wherein at least one of the holding elements (Kupke: Fig. 4; 25) is of profiled configuration on an outer side.  
Regarding Claim 8, Kupke, as modified, teaches the end stop of claim 1, wherein the fixing element (Ohkawa: Fig. 1-5; 7) is arrangeable with a form fit connection or a force fit connection or both a force fit and a form fit connection on the stop element (Kupke: Fig. 4; 3).  

Regarding Claim 21, Kupke discloses an end stop for a longitudinal adjustment device, the end stop comprising: a stop element (Kupke: Fig. 4; 3) which is variably positionable and is configured to be fixed in a holding position, the stop element comprising at least two protruding holding elements (Kupke: Fig. 4; 25, 27) and a stop element opening, one of the at least two protruding holding elements (Kupke: Fig. 4; 25) being configured to be inserted in a first opening of a rail, another one of the at least two protruding holding elements (Kupke: Fig. 4; 24) being configured to be inserted in a second opening of the rail to position and fix the stop element to the rail; and a fixing element, at least one portion of the fixing element extending through the stop element opening and the at least one portion of the fixing element being configured to extend through one of the first opening and the second opening to additionally fix the stop element in the holding position; wherein the fixing element is a separate component from the at least two protruding holding elements (Kupke: [0044]).
Kupke fails to disclose a holding position where spring arms of the separate fixing element are plugged into one of the holding elements; wherein each of the spring arms comprises a free end protruding laterally from the holding element for additional fastening of the stop element to the longitudinal adjustment device, wherein the free ends are angled outwardly and upwardly; and wherein the separate fixing element is configured as a holding spring. However, Ohkawa teaches a holding position where spring arms (Ohkawa: Fig. 1-5; 11) of a separate fixing element (Ohkawa: Fig. 1-5; 7) are plugged into a holding element (Ohkawa: Fig. 1-5; 1); wherein each of the spring arms comprises a free end (Ohkawa: Fig. 2; 11a) protruding laterally from the holding element for additional fastening of a stop element to a device, wherein the free ends are angled outwardly and upwardly; and wherein the separate fixing element is configured as a holding spring (Ohkawa: Col. 5, Ln. 19-28). [Note: See the rejection of claim 1 for motivation.]
Regarding Claim 22, Kupke, as modified, teaches the end stop of claim 21, wherein at least a portion of the fixing element (Ohkawa: Fig. 1-5; 7) is configured to extend through a first area of the one of the first opening and the second opening, one of the at least two protruding holding elements (Kupke: Fig. 4; 25, 27) being configured to extend through a second area of the one of the first opening and the second opening, the first area being different from the second area.

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kupke (DE 102008062085) in view of Hall et al. (US Patent No. 5,468,050) and Ohkawa et al. (US Patent No. 4,927,287).
Regarding Claim 13, Kupke discloses a longitudinally adjustable rail arrangement, comprising: a rail (Kupke: Fig. 2; 5); an end stop comprising a single-piece stop element (Kupke: Fig. 4; 3) which is variably positionable and is configured to be automatically fixed in a holding position; wherein the stop element is configured as a combined positioning and fixing element and comprises at least two protruding holding elements (Kupke: Fig. 4; 25, 27) for pre- positioning and automatic pre-fixing in the holding position; wherein a separate fixing element is provided to additionally fix the stop element in the holding position; wherein in the holding position the separate fixing element is plugged into one of the holding elements (Kupke: [0044]).
Kupke fails to explicitly disclose a pair of rails. However, Hall teaches a pair of rails (Hall: Fig.2; 24, 26).
(Hall: Col. 2, Ln. 21-26; Kupke: [0002]).
Kupke fails to disclose a holding position where spring arms of the separate fixing element are plugged into one of the holding elements; wherein each of the spring arms comprise a free end protruding laterally from the holding element for additional fastening of the stop element to the longitudinal adjustment device; and wherein the separate fixing element is configured as a holding spring. However, Ohkawa teaches a holding position where spring arms (Ohkawa: Fig. 1-5; 11) of a separate fixing element (Ohkawa: Fig. 1-5; 7) are plugged into a holding element (Ohkawa: Fig. 1-5; 1); wherein each of the spring arms comprises a free end (Ohkawa: Fig. 2; 11a) protruding laterally from the holding element for additional fastening of a stop element to a device; and wherein the separate fixing element is configured as a holding spring (Ohkawa: Col. 5, Ln. 19-28). [Note: See the rejection of claim 1 for motivation.]
Regarding Claim 14, Kupke, as modified, teaches the longitudinally adjustable rail arrangement of claim 13, wherein the stop (Kupke: Fig. 4; 3) is arrangeable in a positionable and automatically fixable manner on a rail of the pair of rails (Hall: Fig.2; 24, 26).
Regarding Claim 15, Kupke, as modified, teaches the longitudinally adjustable rail arrangement of claim 14, wherein the stop (Kupke: Fig. 4; 3) is releasably arrangeable in an interior space between the rails of the pair of rails (Hall: Fig.2; 24, 26). [Note: As the holding elements of the stop in Kupke go below the rail, it is arranged in an interior space.]
Regarding Claim 17, Kupke, as modified, teaches the longitudinally adjustable rail arrangement of claim 15, wherein one of the two protruding holding elements (Kupke: Fig. 4; 25) of the stop element is angled with a hook shape, wherein another of the two protruding (Kupke: Fig. 4; 27) of the stop element has a pin shape, and wherein at least one of the holding elements comprises a flexible holding element formed of a flexible material (Kupke: [0044]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631  

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631